Arnold J., dissenting: The doctrine announced in Herbert Jones, 1 T. C. 1207, and followed here, has been repudiated by the Supreme Court in Commissioner v. Wemyss, 324 U. S. 303, and Merrill v. Fahs, 324 U. S. 308, and by the First Circuit in Commissioner v. Bristol, 121 Fed. (2d) 129, reversing 42 B. T. A. 263. For this and other reasons, more fully set forth in my dissenting opinion in Edmund C. Converse, 5 T. C. 1014, I respectfully note my dissent to the conclusion reached by the majority. Turner, J., agrees with this dissent.